               Case 3:20-mj-70076-MAG Document 55 Filed 06/21/21 Page 1 of 4




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   Assistant United States Attorneys
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 7        FAX: (415) 436-7234
          scott.joiner@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        )   NO. CR 20-MJ-70028
14                                                    )   NO. CR 20-MJ-70076
             Plaintiff,                               )
15                                                    )   STIPULATION TO CONTINUE HEARING AND
        v.                                            )   EXCLUDE TIME FROM JUNE 22, 2021 TO JULY
16                                                    )   27, 2021; [PROPOSED] ORDER
     MOHAMMED COLIN NURU,                             )
17                                                    )
             Defendant.                               )
18                                                    )

19

20           In light of the COVID-19 pandemic, the complexity of the case, the time available for
21 indictment, the above-referenced matters were previously continued and time excluded to June 22, 2021.

22 Considering ongoing limitations, the parties now request that the matters be continued to July 27, 2021.

23           It is further stipulated by and between counsel for the United States and counsel for defendant
24 Mohammed Nuru, that time be excluded under the Speedy Trial Act from June 22, 2021 through July

25 27, 2021. Defendant Nuru waives the time for a preliminary hearing on each Complaint under Rule 5.1

26 of the Federal Rules of Criminal Procedure through July 27, 2021. Pursuant to stipulation, the Court

27 previously excluded time under the Speedy Trial Act through and including June 22, 2021, in light of

28 the complexity of the cases – which the government represents involves more than 1,500 recorded calls

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70076-MAG Document 55 Filed 06/21/21 Page 2 of 4




 1 or conversations and thousands of pages of documents – the time available for indictment, and for

 2 effective preparation of counsel.

 3          For the same reasons, including the time available for indictment during the current pandemic,

 4 the parties stipulate and agree that excluding time from June 22, 2021 through July 27, 2021, in both

 5 matters, will allow for the effective preparation of counsel and is appropriate based on the complexity of

 6 the cases and the amount of time necessary to return and file an indictment under the circumstances

 7 within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

 8 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir.

 9 2008) (“the STA makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to

10 the pre-indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and

11 (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity,

12 with multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect

13 the preparation and return of an indictment within thirty days… In the case at bar, efficiency and

14 economy were definitely served by the sixty day extension.”).

15           The parties further stipulate and agree that the ends of justice served by excluding the time from

16 June 22, 2021 through July 27, 2021, from computation under the Speedy Trial Act outweigh the best

17 interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

18          SO STIPULATED.

19

20 DATED: June 21, 2021                                          /s/
                                                          SCOTT D. JOINER
21                                                        Assistant United States Attorney
22

23 DATED: June 21, 2021                                         /s/
24                                                        ISMAIL RAMSEY
                                                          RAMSEY & EHRLICH, LLP
25                                                        Counsel for Defendant Mohammed Nuru

26

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 20-MJ-70028; CR 20-MJ-70076
              Case 3:20-mj-70076-MAG Document 55 Filed 06/21/21 Page 3 of 4




 1                                           [PROPOSED] ORDER

 2          Pursuant to stipulation, the appearance currently set for June 22, 2021 is HEREBY

 3 CONTINUED to July 27, 2021.

 4          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 5 Court finds that failing to exclude the time from June 22, 2021 through July 27, 2021, would

 6 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 7 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 8 Court also finds that excluding the time from June 22, 2021 through July 27, 2021, is appropriate in light

 9 of the complexity of the case, which the government represents involves more than 1,500 recorded calls

10 or conversations and thousands of pages of documents, and the amount of time necessary to return and

11 file an indictment under the circumstances, including the current pandemic and shelter-in- place orders,

12 within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

13 3161(h)(7)(B)(iii); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA

14 makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to the pre-

15 indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and (e)).”);

16 United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity, with

17 multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect the

18 preparation and return of an indictment within thirty days… In the case at bar, efficiency and economy

19 were definitely served by the sixty day extension.”).

20           The Court further finds that the ends of justice served by excluding the time from June 22, 2021

21 through July 27, 2021, from computation under the Speedy Trial Act outweigh the best interests of the

22 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

23 HEREBY ORDERED that the time from June 22, 2021 through July 27, 2021, shall be excluded from

24 computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

25 The Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of the Federal

26 / /

27 / /

28 / /

     [PROPOSED] ORDER EXCLUDING TIME
     CR 20-MJ-70028; CR 20-MJ-70076
             Case 3:20-mj-70076-MAG Document 55 Filed 06/21/21 Page 4 of 4




 1 Rules of Criminal Procedure and the time within which to conduct a preliminary hearing is waived with

 2 the consent of the Defendant through July 27, 2021.

 3         IT IS SO ORDERED.

 4
            June 21, 2021
 5 DATED: ___________________                                ___________________________
                                                             _ _______
                                                             __     _ ___________________
                                                             HON.
                                                             H N JJACQUELINE
                                                             HO     ACQUEL LINE SCOTT CORLEY
                                                                                       CORL
                                                                                          RLEY
                                                                                          RL
 6                                                           UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     CR 20-MJ-70028; CR 20-MJ-70076
